Name: Commission Delegated Regulation (EU) 2019/945 of 12 March 2019 on unmanned aircraft systems and on third-country operators of unmanned aircraft systems
 Type: Delegated Regulation
 Subject Matter: technology and technical regulations;  air and space transport;  research and intellectual property;  transport policy;  trade policy;  cooperation policy
 Date Published: nan

 11.6.2019 EN Official Journal of the European Union L 152/1 COMMISSION DELEGATED REGULATION (EU) 2019/945 of 12 March 2019 on unmanned aircraft systems and on third-country operators of unmanned aircraft systems THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2018/1139 of the European Parliament and of the Council of 4 July 2018 on common rules in the field of civil aviation and establishing a European Union Aviation Safety Agency, and amending Regulations (EC) No 2111/2005, (EC) No 1008/2008, (EU) No 996/2010, (EU) No 376/2014 and Directives 2014/30/EU and 2014/53/EU of the European Parliament and of the Council, and repealing Regulations (EC) No 552/2004 and (EC) No 216/2008 of the European Parliament and of the Council and Council Regulation (EEC) No 3922/91 (1), and in particular Article 58 and Article 61 thereof, Whereas: (1) The unmanned aircraft systems (UAS) whose operation presents the lowest risks and that belong to the open category of operations should not be subject to classic aeronautical compliance procedures. The possibility to establish Community harmonisation legislation as referred to in paragraph 6 of Article 56 of Regulation (EU) 2018/1139 should be used for those UAS. Consequently, it is necessary to set out the requirements that address the risks posed by the operation of those UAS, taking full account of other applicable Union harmonisation legislation. (2) These requirements should cover the essential requirements provided for in Article 55 of Regulation (EU) 2018/1139, in particular as regards the specific features and functionalities necessary to mitigate risks pertaining to the safety of the flight, privacy, and protection of personal data, security or the environment, arising from the operation of these UAS. (3) When manufacturers place a UAS on the market with the intention to make it available for operations under the open category and therefore affix a class identification label on it, they should ensure compliance of the UAS with the requirements of that class. (4) Considering the good level of safety achieved by model aircraft already made available on the market, it is appropriate to create the C4 class of UAS which should not be subject to disproportionate technical requirements for the benefit of model aircraft operators. (5) This Regulation should also apply to UAS, which are considered as toys within the meaning of Directive 2009/48/EC of the European Parliament and of the Council (2). Those UAS should also comply with Directive 2009/48/EC. That compliance requirement should be taken into account when defining additional safety requirements under this Regulation. (6) UAS that are not toys within the meaning of Directive 2009/48/EC should comply with the relevant essential health and safety requirements set out in Directive 2006/42/EC of the European Parliament and of the Council (3) in so far as this Directive applies to them, to the extent that those health and safety requirements are not intrinsically linked to the safety of the flight by UAS. Where those health and safety requirements are intrinsically linked to the safety of the flight, only this Regulation should apply. (7) Directive 2014/30/EU (4) and Directive 2014/53/EU (5) of the European Parliament and of the Council should not apply to unmanned aircraft that are subject to certification according to Regulation (EU) 2018/1139, are exclusively intended for airborne use and intended to be operated only on frequencies allocated by the Radio Regulations of the International Telecommunication Union for protected aeronautical use. (8) Directive 2014/53/EU should apply to unmanned aircraft that are not subject to certification and are not intended to be operated only on frequencies allocated by the Radio Regulations of the International Telecommunication Union for protected aeronautical use, if they intentionally emit and/or receive electromagnetic waves for the purpose of radio communication and/or radiodetermination at frequencies below 3 000 GHz. (9) Directive 2014/30/EU should apply to unmanned aircraft that are not subject to certification and are not intended to be operated only on frequencies allocated by the Radio Regulations of the International Telecommunication Union for protected aeronautical use, if they do not fall within the scope of Directive 2014/53/EU. (10) Decision No 768/2008/EC of the European Parliament and of the Council (6) sets out common principles and horizontal provisions intended to apply to marketing of products that are subject to relevant sectorial legislation. In order to ensure consistency with other sectorial product legislation, the provisions on the marketing of UAS intended to be operated in the open category should be aligned with the framework established by Decision 768/2008/EC. (11) Directive 2001/95/EC of the European Parliament and of the Council (7) applies to safety risks of UAS so far as there are no specific provisions with the same objective in rules of Union law governing the safety of the products concerned. (12) This Regulation should apply to all forms of supply, including distance selling. (13) Member States should take the necessary steps to ensure that UAS intended to be operated in the open category are made available on the market and put into service only where they do not compromise the health and safety of persons, domestic animals or property, when normally used. (14) In order to provide citizens with high level of environmental protection, it is necessary to limit the noise emissions to the greatest possible extent. Sound power limitations applicable to UAS intended to be operated in the open category might be reviewed at the end of the transitional periods as defined in Commission Implementing Regulation (EU) 2019/947 (8). (15) Special attention should be paid to ensure compliance of products in the context of an increase of e-commerce. To that end, Member States should be encouraged to pursue cooperation with the competent authorities in third countries and to develop cooperation between market surveillance authorities and customs authorities. Market surveillance authorities should make use, when possible, of the notice and action procedures and establish cooperation with their national authorities competent for the implementation of Directive 2000/31/EC of the European Parliament and of the Council (9). They should establish close contacts allowing rapid response with key intermediaries that provide hosting services for products sold online. (16) In order to ensure a high level of protection of public interest, such as health safety, and to guarantee fair competition on the Union market, economic operators should be responsible for the compliance of UAS intended to be operated in the open category with the requirements laid down in this Regulation, in relation to their respective roles in the supply and distribution chain. Therefore, it is necessary to provide a clear and proportionate distribution of obligations, which corresponds to the role of each economic operator in the supply and distribution chain. (17) In order to facilitate communication between economic operators, national market surveillance authorities and consumers, economic operators supplying or distributing UAS intended to be operated in the open category should provide a website address in addition to the postal address. (18) The manufacturer, having detailed knowledge of the design and production process, is best placed to carry out the conformity assessment procedure of UAS intended to be operated in the open category. Conformity assessment should therefore remain solely the obligation of the manufacturer. (19) This Regulation should apply to any UAS intended to be operated in the open category that is new to the Union market, whether a new UAS made by a manufacturer established in the Union or a new or second-hand UAS imported from a third country. (20) It is necessary to ensure that UAS from third countries entering the Union market comply with the requirements of this Regulation if they are intended to be operated in the open category. In particular, it should be ensured that manufacturers carry out appropriate conformity assessment procedures. Provision should therefore be made for importers to make sure that the UAS they place on the market comply with the requirements of this Regulation and that they do not place on the market UAS which do not comply with these requirements or present a risk. Provision should also be made for importers to make sure that the conformity assessment procedures have been carried out and that the CE marking and technical documentation drawn up by the manufacturers is available for inspection by the competent national authorities. (21) The distributor who makes a UAS intended to be operated in the open category available on the market should act with due care to ensure that its handling of the product does not adversely affect its compliance. Both importers and distributors are expected to act with due care in relation to the requirements applicable when placing or making products available on the market. (22) When placing on the market a UAS intended to be operated in the open category, every importer should indicate on the UAS his name, registered trade name or registered trademark and the address at which he can be contacted. Exceptions should be provided for cases where the size of the UAS does not allow this. This includes cases where the importer would have to open the packaging to put his name and address on the UAS. (23) Any economic operator that either places a UAS intended to be operated in the open category on the market under his own name or trademark, or modifies a UAS intended to be operated in the open category in such a way that compliance with the applicable requirements may be affected, should be considered to be the manufacturer and should assume the obligations of the manufacturer. (24) Distributors and importers, being close to the market place, should be involved in market surveillance tasks carried out by the competent national authorities, and should be prepared to participate actively, providing those authorities with all the necessary information relating to the UAS intended to be operated in the open category. (25) Ensuring the traceability of a UAS intended to be operated in the open category throughout the whole supply chain helps to make market surveillance simpler and more efficient. An efficient traceability system facilitates the market surveillance authorities' task of tracing economic operators who make non-compliant UAS available on the market. (26) This Regulation should be limited to the setting out of the essential requirements. In order to facilitate the assessment of conformity of UAS intended to be operated in the open category with those requirements, it is necessary to provide for a presumption of conformity for products, which are in conformity with harmonised standards that are adopted in accordance with Regulation (EU) No 1025/2012 of the European Parliament and of the Council (10) for the purpose of setting out detailed technical specifications of those requirements. (27) The essential requirements applicable to UAS intended to be operated in the open category should be worded precisely enough to create legally binding obligations. They should be formulated so as to make it possible to assess conformity with them even in the absence of harmonised standards or where the manufacturer chooses not to apply a harmonised standard. (28) Regulation (EU) No 1025/2012 provides for a procedure for objections to harmonised standards where those standards do not entirely satisfy the requirements of the harmonisation legislation applicable to UAS intended to be operated in the open category under this Regulation. This procedure should apply where appropriate in relation to standards which reference have been published in the Official Journal as providing presumption of conformity with the requirements laid down in this Regulation. (29) To enable economic operators to demonstrate and the competent authorities to ensure that UAS intended to be operated in the open category made available on the market comply with the essential requirements, it is necessary to provide for conformity assessment procedures. Decision No 768/2008/EC sets out modules for conformity assessment procedures, which include procedures from the least to the most stringent, in proportion to the level of risk involved and the level of safety required. In order to ensure inter-sectorial coherence and to avoid ad hoc variants of conformity assessment, conformity assessment procedures should be chosen from among those modules. (30) Market surveillance authorities and UAS operators should have easy access to the EU declaration of conformity. In order to fulfil this requirement, manufacturers should ensure that each UAS intended to be operated in the open category is accompanied either by a copy of the EU declaration of conformity or by the internet address at which the EU declaration of conformity can be accessed. (31) To ensure effective access to information for market surveillance purposes, the information required to identify all applicable Union acts for UAS intended to be operated in the open category should be available in a single EU declaration of conformity. In order to reduce the administrative burden on economic operators, it should be possible for that single EU declaration of conformity to be a dossier made up of relevant individual declarations of conformity. (32) The CE marking indicating the conformity of a product is the visible consequence of a whole process of conformity assessment in the broad sense. The general principles governing the CE marking are set out in Regulation (EC) No 765/2008 of the European Parliament and of the Council (11). Rules governing the affixing of the CE marking to UAS intended to be operated in the open category should be laid in this Regulation. (33) Some UAS classes intended to be operated in the open category covered by this Regulation require the intervention of conformity assessment bodies. Member States should notify the Commission of these. (34) It is necessary to ensure a uniformly high level of performance of bodies performing conformity assessments of UAS intended to be operated in the open category throughout the Union, and that all such bodies perform their functions at the same level and under conditions of fair competition. Therefore, obligatory requirements should be set for conformity assessment bodies wishing to be notified in order to provide conformity assessment services. (35) If a conformity assessment body demonstrates conformity of UAS intended to be operated in the open category with the criteria laid down in harmonised standards, it should be presumed to comply with the corresponding requirements set out in this Regulation. (36) In order to ensure a consistent level of conformity assessment quality, it is also necessary to set requirements for notifying authorities and other bodies involved in the assessment, notification and monitoring of notified bodies. (37) Regulation (EC) No 765/2008 sets out rules on the accreditation of conformity assessment bodies, provides a framework for the market surveillance of products and for controls on products from third countries, and sets out the general principles of the CE marking. The system set out in this Regulation should be complemented by the accreditation system provided for in Regulation (EC) No 765/2008. (38) Transparent accreditation as provided for in Regulation (EC) No 765/2008, ensuring the necessary level of confidence in certificates of conformity, should be used by national public authorities throughout the Union as the means of demonstrating the technical competence of conformity assessment bodies. (39) Conformity assessment bodies frequently subcontract parts of their activities linked to the assessment of conformity or have recourse to a subsidiary. In order to safeguard the level of protection required for the UAS intended to be operated in the open category to be placed on the Union market, it is essential that conformity assessment subcontractors and subsidiaries fulfil the same requirements as notified bodies do in relation to the performance of conformity assessment tasks. Therefore, it is important that the assessment of the competence and performance of bodies to be notified, and the monitoring of bodies already notified, also cover activities carried out by subcontractors and subsidiaries. (40) It is necessary to increase the efficiency and transparency of the notification procedure and, in particular, to adapt it to new technologies so as to enable online notification. (41) Since notified bodies may offer their services throughout the Union, it is appropriate to give the other Member States and the Commission the opportunity to raise objections concerning a notified body. It is therefore important to provide for a period during which any doubts or concerns as to the competence of conformity assessment bodies can be clarified, before they start operating as notified bodies. (42) In the interests of competitiveness, it is crucial that notified bodies apply the conformity assessment procedures without creating unnecessary administrative burden for economic operators. For the same reason, and also to ensure equal treatment of economic operators, consistency in the technical application of the conformity assessment procedures needs to be ensured. This can best be achieved through appropriate coordination and cooperation between notified bodies. (43) Interested parties should have the right to appeal against the result of a conformity assessment carried out by a notified body. It is important to ensure that an appeal procedure against all decisions taken by notified bodies is available. (44) Manufacturers should take all appropriate measures to ensure that UAS intended to be operated in the open category may be placed on the market only if, when properly stored and used for their intended purpose or under conditions, which can be reasonably foreseen, it does not endanger people's health or safety. UAS intended to be operated in the open category should be considered as non-compliant with the essential requirements set out in this Regulation only under conditions of use which can be reasonably foreseen, that is when such use could result from lawful and readily predictable human behaviour. (45) In order to ensure legal certainty, it is necessary to clarify that the rules on Union market surveillance and control of products entering the Union market provided for in Regulation (EC) No 765/2008, including the provisions regarding the exchange of information through the Rapid Alert System (RAPEX), apply to UAS intended to be operated in the open category. This Regulation should not prevent Member States from choosing the competent authorities to carry out those tasks. In order to ensure a smooth transition as regards the implementation of this Regulation, appropriate transitional measures should be provided. (46) UAS whose operation present the highest risks should be subject to certification. This Regulation should therefore define the conditions under which the design, production and maintenance of UAS should be subject to certification. Those conditions are linked to a higher risk of harm to third persons in case of accidents and therefore certification should be required for UAS designed to transport people, UAS designed to transport dangerous goods and for UAS that has any dimension above 3 m and is designed to be operated over assemblies of people. Certification of UAS used in the specific category of operations defined in Implementing Regulation (EU) 2019/947 should also be required if, following a risk assessment, an operational authorisation issued by the competent authority considers that the risk of the operation cannot be adequately mitigated without the certification of the UAS. (47) UAS placed on the market and intended to be operated in the open category and bearing a class identification label should comply with the certification requirements for UAS operated in the specific or certified categories of operations, as applicable, if those UAS are used outside the open category of operations. (48) UAS operators that have their principal place of business, are established, or are resident in a third country and that conduct UAS operations within the single European sky airspace should be subject to this Regulation. (49) The measures provided for in this Regulation are based on Opinion No 01/2018 (12) issued by the European Union Aviation Safety Agency (EASA) in accordance with Article 65 of Regulation (EU) 2018/1139, HAS ADOPTED THIS REGULATION: CHAPTER I General provisions Article 1 Subject matter 1. This Regulation lays down the requirements for the design and manufacture of unmanned aircraft systems (UAS) intended to be operated under the rules and conditions defined in Implementing Regulation (EU) 2019/947 and of remote identification add-ons. It also defines the type of UAS whose design, production and maintenance shall be subject to certification. 2. It also establishes rules on making UAS intended for use in the open category and remote identification add-ons available on the market and on their free movement in the Union. 3. This Regulation also lays down rules for third-country UAS operators, when they conduct a UAS operation pursuant to Implementing Regulation (EU) 2019/947 within the single European sky airspace. Article 2 Scope 1. Chapter II of this Regulation applies to the following products: (a) UAS intended to be operated under the rules and conditions applicable to the open category of UAS operations pursuant to Implementing Regulation (EU) 2019/947, except privately built UAS, and bearing a class identification label as set out in Parts 1 to 5 of the Annex to this Regulation indicating to which of the five UAS classes referred to in Implementing Regulation (EU) 2019/947 it belongs to; (b) remote identification add-ons as set out in Part 6 of the Annex to this Regulation. 2. Chapter III of this Regulation applies to UAS operated under the rules and conditions applicable to the certified and specific categories of UAS operations pursuant to Implementing Regulation (EU) 2019/947. 3. Chapter IV of this Regulation applies to UAS operators that have their principal place of business, are established, or reside in a third country, if the UAS are operated in the Union. 4. This Regulation does not apply to UAS intended to be exclusively operated indoors. Article 3 Definitions For the purposes of this Regulation, the following definitions apply: (1) unmanned aircraft (UA) means any aircraft operating or designed to operate autonomously or to be piloted remotely without a pilot on board; (2) equipment to control unmanned aircraft remotely means any instrument, equipment, mechanism, apparatus, appurtenance, software or accessory that is necessary for the safe operation of a UA other than a part and which is not carried on board that UA; (3) unmanned aircraft system (UAS) means an unmanned aircraft and the equipment to control it remotely; (4) unmanned aircraft system operator (UAS operator) means any legal or natural person operating or intending to operate one or more UAS; (5) open category' means a category of UAS operations that is defined in Article 4 of Implementing Regulation (EU) 2019/947; (6) specific category means a category of UAS operations that is defined in Article 5 of Implementing Regulation (EU) 2019/947; (7) certified category means a category of UAS operation that is defined in Article 6 of Implementing Regulation (EU) 2019/947; (8) Union harmonisation legislation means any Union legislation harmonising the conditions for placing products on the market; (9) accreditation means accreditation as defined in paragraph 10 of Article 2 of Regulation (EC) No 765/2008; (10) conformity assessment means the process demonstrating whether the specified requirements relating to a product have been fulfilled; (11) conformity assessment body means a body that performs conformity assessment activities including calibration, testing, certification and inspection; (12) CE marking means a marking by which the manufacturer indicates that the product is in conformity with the applicable requirements set out in Union harmonisation legislation providing for its affixing; (13) manufacturer means any natural or legal person who manufactures a product or has a product designed or manufactured, and markets that product under their name or trademark; (14) authorised representative means any natural or legal person established within the Union who has received a written mandate from a manufacturer to act on his behalf in relation to specified tasks; (15) importer means any natural or legal person established within the Union who places a product from a third country on the Union market; (16) distributor means any natural or legal person in the supply chain, other than the manufacturer or the importer, who makes a product available on the market; (17) economic operators means the manufacturer, the authorised representative of the manufacturer, the importer, and the distributor of the UAS; (18) making available on the market means any supply of a product for distribution, consumption or use in the Union market in the course of a commercial activity, whether in exchange of payment or free of charge; (19) placing on the market means the first making available of a product on the Union market; (20) harmonised standard means a harmonised standard as defined in point (c) of Article 2(1) of Regulation (EU) No 1025/2012; (21) technical specification means a document that establishes technical requirements to be fulfilled by a product, process or service; (22) privately built UAS means a UAS assembled or manufactured for the builder's own use, not including UAS assembled from a set of parts placed on the market by the manufacturer as a single ready-to-assemble kit; (23) market surveillance authority means an authority of a Member State responsible for carrying out market surveillance on its territory; (24) recall means any measure aimed at achieving the return of a product that has already been made available to the end-user; (25) withdrawal means any measure aimed at preventing a product in the supply chain from being made available on the market; (26) single European sky airspace means airspace above the territory to which the Treaties apply, as well as any other airspace where Member States apply Regulation (EC) No 551/2004 of the European Parliament and of the Council (13) in accordance with paragraph 3 of Article 1 of that Regulation; (27) remote pilot means a natural person responsible for safely conducting the flight of a UA by operating its flight controls, either manually or, when the UA flies automatically, by monitoring its course and remaining able to intervene and change its course at any time; (28) maximum take-off mass (MTOM) means the maximum UA mass, including payload and fuel, as defined by the manufacturer or the builder, at which the UA can be operated; (29) payload means any instrument, mechanism, equipment, part, apparatus, appurtenance, or accessory, including communications equipment, that is installed in or attached to the aircraft, and is not used or intended to be used in operating or controlling an aircraft in flight, and is not part of an airframe, engine, or propeller; (30) follow-me mode means a mode of operation of a UAS where the unmanned aircraft constantly follows the remote pilot within a predetermined radius; (31) direct remote identification means a system that ensures the local broadcast of information about a UA in operation, including the marking of the UA, so that this information can be obtained without physical access to the UA; (32) geo-awareness means a function that, based on the data provided by Member States, detects a potential breach of airspace limitations and alerts the remote pilots so that they can take effective immediate and action to prevent that breach; (33) sound power level LWA means the A-weighted sound power in dB in relation to 1 pW as defined in EN ISO 3744:2010; (34) measured sound power level means a sound power level as determined from measurements as laid down in Part 13 of the Annex; measured values may be determined either from a single UA representative for the type of equipment or from the average of a number of UA; (35) guaranteed sound power level means a sound power level determined in accordance with the requirements laid down in Part 13 of the Annex which includes the uncertainties due to production variation and measurement procedures and where the manufacturer, or his authorised representative established in the Community, confirms that according to the technical instruments applied and referred to in the technical documentation it is not exceeded; (36) hovering means staying in the same geographical position in the air; (37) assemblies of people means gatherings where persons are unable to move away due to the density of the people present. CHAPTER II UAS intended to be operated in the open category and remote identification add-ons SECTION 1 Product requirements Article 4 Requirements 1. The products referred to in paragraph 1 of Article 2 shall meet the requirements set out in Parts 1 to 6 of the Annex. 2. UAS that are not toys within the meaning of Directive 2009/48/EC shall comply with the relevant health and safety requirements set out in Directive 2006/42/EC only in relation to risks other than those linked to the safety of the UA flight. 3. Any updates of software of the products that have already been made available on the market may be made only if such updates do not affect the compliance of the product. Article 5 Making available on the market and free movement of products 1. Products shall only be made available on the market if they satisfy the requirements of this Chapter and do not endanger the health or safety of persons, animals or property. 2. Member States shall not prohibit, restrict or impede, for the aspects covered by this Chapter, the making available on the market of products that comply with this Chapter. SECTION 2 Obligations of economic operators Article 6 Obligations of manufacturers 1. When placing their product on the Union market, manufacturers shall ensure that it has been designed and manufactured in compliance with the requirements set out in Parts 1 to 6 of the Annex. 2. Manufacturers shall draw up the technical documentation provided for in Article 17 and carry out the relevant conformity assessment procedure referred to in Article 13 or have it outsourced. Where compliance of the product with the requirements set out in Parts 1 to 6 of the Annex has been demonstrated by that conformity assessment procedure, manufacturers shall draw up an EU declaration of conformity and affix the CE marking. 3. Manufacturers shall keep the technical documentation and the EU declaration of conformity for 10 years after the product has been placed on the market. 4. Manufacturers shall ensure that procedures are in place for series production to remain in conformity with this Chapter. Changes in product design, characteristics or software, and changes in the harmonised standards or in technical specifications by reference to which conformity of a product is declared shall be adequately taken into account. When deemed appropriate with regard to the risks presented by a product, manufacturers shall, to protect the health and safety of consumers, carry out sample testing of marketed products, investigate, and, if necessary, keep a register of complaints, of non-conforming products and product recalls and shall keep distributors informed of any such monitoring. 5. Manufacturers of UAS shall ensure that the UA bears a type within the meaning of Decision 768/2008/EC and a unique serial number allowing for its identification, and if applicable, compliant with the requirements defined in the corresponding Parts 2 to 4 of the Annex. Manufacturers of remote identification add-ons shall ensure that the remote identification add-on bears a type and a unique serial number allowing for their identification and compliant with the requirements defined in Part 6 of the Annex. In both cases, manufacturers shall ensure that a unique serial number is also affixed to the EU declaration of conformity or to the simplified EU declaration of conformity referred to in Article 14. 6. Manufacturers shall indicate on the product their name, registered trade name or registered trademark, website address and the postal address at which they can be contacted or, where that is not possible, on its packaging, or in a document accompanying it. The address shall indicate a single point at which the manufacturer can be contacted. The contact details shall be indicated in a language easily understood by end-users and market surveillance authorities. 7. Manufacturers shall ensure that the product is accompanied by the manual and information notice required by Parts 1 to 6 of the Annex in a language which can be easily understood by consumers and other end-users, as determined by the Member State concerned. Such manual and information notice, as well as any labelling, shall be clear, understandable and legible. 8. Manufacturers shall ensure that each product is accompanied by a copy of the EU declaration of conformity or by a simplified EU declaration of conformity. Where a simplified EU declaration of conformity is provided, it shall contain the exact internet address where the full text of the EU declaration of conformity can be obtained. 9. Manufacturers who consider or have reason to believe that products which they have placed on the market are not in conformity with this Chapter shall immediately take the corrective measures necessary to bring that product into conformity, to withdraw it or recall it, if appropriate. Where the product presents a risk, manufacturers shall immediately inform the market surveillance authorities of the Member States in which they made the product available on the market to that effect, giving details, in particular, of the non-compliance, of any corrective measures taken and of the results thereof. 10. Manufacturers shall, further to a reasoned request from a competent national authority, provide it with all the information and documentation in paper or electronic form necessary to demonstrate the conformity of the product with this Chapter, in a language which can be easily understood by that authority. They shall cooperate with that authority, at its request, on any action taken to eliminate the risks posed by the product which they have placed on the market. Article 7 Authorised representatives 1. A manufacturer may, by a written mandate, appoint an authorised representative. The obligations laid down in paragraph 1 of Article 6 and the obligation to draw up the technical documentation referred to in paragraph 2 of Article 6 shall not form part of the authorised representative's mandate. 2. An authorised representative shall perform the tasks specified in the mandate received from the manufacturer. The mandate shall allow the authorised representative to do at least the following: (a) keep the EU declaration of conformity and the technical documentation at the disposal of national market surveillance authorities for 10 years after the product has been placed on the Union market; (b) further to a reasoned request from a market surveillance or border control authority, provide that authority with all the information and documentation necessary to demonstrate the conformity of the product; (c) cooperate with the market surveillance or border control authorities, at their request, on any action taken to eliminate the non-conformity of the products covered by the authorised representative's mandate or the safety risks posed by it. Article 8 Obligations of importers 1. Importers shall only place products compliant with the requirements set out in this Chapter on the Union market. 2. Before placing a product on the Union market, importers shall ensure that: (a) the appropriate conformity assessment procedure referred to in Article 13 has been carried out by the manufacturer; (b) the manufacturer has drawn up the technical documentation referred to in Article 17; (c) the product bears the CE marking and, when required, the UA class identification label and the indication of the sound power level; (d) the product is accompanied by the documents referred to in paragraph 7 and 8 of Article 6; (e) the manufacturer has complied with the requirements set out in paragraphs 5 and 6 of Article 6. Where an importer considers or has reasons to believe that a product is not in conformity with the requirements set out in Parts 1 to 6 of the Annex, he shall not place the product on the market until it has been brought into conformity. Furthermore, where the product presents a risk for the health and safety of consumers and third parties, the importer shall inform the manufacturer and the competent national authorities to that effect. 3. Importers shall indicate on the product their name, registered trade name or registered trademark, website and the postal address at which they can be contacted or, where that is not possible, on its packaging or in a document accompanying the product. The contact details shall be in a language easily understood by end-users and market surveillance authorities. 4. Importers shall ensure that the product is accompanied by the manual and information notice required by Parts 1 to 6 of the Annex in a language which can be easily understood by consumers and other end-users, as determined by the Member State concerned. That manual and information notice, as well as any labelling, shall be clear, understandable and legible. 5. Importers shall ensure that, while the product is under their responsibility, its storage or transport conditions do not jeopardise its compliance with the requirements set out in Article 4. 6. When deemed appropriate with regard to the risks presented by a product, importers shall, in order to protect the health and safety of end-users and third parties, carry out sample testing of products made available on the market, investigate, and, if necessary, keep a register of complaints, of non-conforming of products and product recalls, and shall keep distributors informed of any such monitoring. 7. Importers who consider or have reason to believe that a product which they have placed on the market is not in conformity with the applicable Union harmonisation legislation shall immediately take the corrective measures necessary to bring that product into conformity, to withdraw it or recall it, if appropriate. Furthermore, where the product presents a risk, importers shall immediately inform the market surveillance authorities of the Member States in which they made the product available on the market to that effect, giving details, in particular, of the non-compliance and of any corrective measures taken. 8. Importers shall, for 10 years after the product has been placed on the market, keep a copy of the EU declaration of conformity at the disposal of the market surveillance authorities and ensure that the technical documentation can be made available to those authorities, upon request. 9. Importers shall, further to a reasoned request from the competent national authority, provide it with all the information and documentation in paper or electronic form necessary to demonstrate the conformity of the product in a language which can be easily understood by that authority. They shall cooperate with that authority, at its request, on any action taken to eliminate the risks posed by the product which they have placed on the market. Article 9 Obligations of distributors 1. When making a product available on the Union market, distributors shall act with due care in relation to the requirements set out in this Chapter. 2. Before making a product available on the market, distributors shall verify that the product bears the CE marking and, when applicable, the UA class identification label and the indication of the sound power level, is accompanied by the documents referred to in paragraphs 7 and 8 of Article 6 and that the manufacturer and the importer have complied with the requirements set out in paragraphs 5 and 6 of Article 6 and in paragraph 3 of Article 8). Distributors shall ensure that the product is accompanied by the manual and information notice required by Parts 1 to 6 of the Annex in a language which can be easily understood by consumers and other end-users, as determined by the Member State concerned. That manual and information notice, as well as any labelling, shall be clear, understandable and legible. Where a distributor considers or has reason to believe that a product is not in conformity with the requirements set out in Article 4, he shall not make the product available on the market until it has been brought into conformity. Furthermore, where the product presents a risk, the distributor shall inform the manufacturer or the importer to that effect, as well as the competent market surveillance authorities. 3. Distributors shall ensure that, while a product is under their responsibility, its storage or transport conditions do not jeopardise its compliance with the requirements set out in Article 4. 4. Distributors who consider or have reasons to believe that a product which they have made available on the market is not in conformity with the applicable Union harmonisation legislation shall make sure that the corrective measures necessary to bring that product into conformity, to withdraw it or recall it, if appropriate, are taken. Furthermore, where the product presents a risk, distributors shall immediately inform the market surveillance authorities of the Member States in which they made the product available on the market to that effect, giving details, in particular, of the non-compliance and of any corrective measures taken. 5. Distributors shall, further to a reasoned request from the competent national authority, provide it with all the information and documentation in paper or electronic form necessary to demonstrate the conformity of the product. They shall cooperate with that authority, at its request, on any action taken to eliminate the risks posed by the product which they have made available on the market. Article 10 Cases in which obligations of manufacturers apply to importers and distributors An importer or distributor shall be considered a manufacturer for the purposes of this Chapter and shall be subject to the obligations of manufacturers pursuant to Article 6, where they place a product on the market under their name or trademark or modify the product already placed on the market in such a way that compliance with this Chapter may be affected. Article 11 Identification of economic operators 1. Economic operators shall, on request, identify the following to the market surveillance authorities: (a) any economic operator who has supplied them with a product; (b) any economic operator to whom they have supplied a product. 2. Economic operators shall be able to present the information referred to in paragraph 1: (a) for 10 years after they have been supplied with the product; (b) for 10 years after they have supplied the product. SECTION 3 Conformity of the product Article 12 Presumption of conformity A product which is in conformity with harmonised standards or parts thereof, the references of which have been published in the Official Journal of the European Union, shall be presumed to be in conformity with the requirements covered by those standards or parts thereof set out in Parts 1 to 6 of the Annex. Article 13 Conformity assessment procedures 1. The manufacturer shall perform a conformity assessment of the product using one of the following procedures with a view to establishing its compliance with the requirements set out in Parts 1 to 6 of the Annex. The conformity assessment shall take into account all intended and foreseeable operating conditions. 2. The procedures available to conduct the conformity assessment shall be the following: (a) internal production control as set out in Part 7 of the Annex, when assessing the compliance of a product with the requirements set out in Parts 1, 5 or 6 of the Annex, subject to the condition that the manufacturer has applied harmonised standards, the references of which have been published in the Official Journal of the European Union, for all the requirements for which such standards exist; (b) EU-type examination followed by conformity to type based on internal production control as set out in Part 8 of the Annex; (c) conformity based on full quality assurance as set out in Part 9 of the Annex, excepted when assessing the compliance of a product which is a toy within the meaning of Directive 2009/48/EC. Article 14 EU declaration of conformity 1. The EU declaration of conformity referred to in paragraph 8 of Article 6 shall state that compliance of the product with the requirements set out in Parts 1 to 6 of the Annex has been demonstrated and, for UAS, identify its class. 2. The EU declaration of conformity shall have the model structure set out in Part 11 of the Annex, shall contain the elements set out in that Part and shall be continuously updated. It shall be translated into the language or languages required by the Member State in which market the product is placed or made available. 3. The simplified EU declaration of conformity referred to in paragraph 8 of Article 6 shall contain the elements set out in Part 12 of the Annex and shall be continuously updated. It shall be translated into the language or languages required by the Member State in which the product is placed or made available on the market. The full text of the EU declaration of conformity shall be available at the internet address referred to in the simplified EU declaration of conformity in a language or languages required by the Member State in which the product is placed or made available on the market. 4. Where a product is subject to more than one Union act requiring an EU declaration of conformity, a single EU declaration of conformity shall be drawn up in respect of all such Union acts. That declaration shall contain the identification of the Union acts concerned, including their publication references. 5. By drawing up the EU declaration of conformity, the manufacturer shall assume responsibility for the compliance of the product with the requirements laid down in this Chapter. Article 15 General principles of the CE marking The CE marking shall be subject to the general principles set out in Article 30 of Regulation (EC) No 765/2008. Article 16 Rules and conditions for affixing the CE marking, the identification number of the notified body, the UAS class identification label and the indication of the sound power level 1. The CE marking shall be affixed visibly, legibly and indelibly to the product or to the data plate attached to it. Where that is not possible or not warranted on account of the size of the product, it shall be affixed to the packaging. 2. The UA class identification label shall be affixed visibly, legibly and indelibly to the UA and its packaging and shall be at least 5 mm high. The affixing to a product of markings, signs or inscriptions which are likely to mislead third parties regarding the meaning or form of the class identification label shall be prohibited. 3. The indication of the sound power level provided for in Part 14 of the Annex shall be affixed, when applicable, visibly, legibly and indelibly on the UA, unless that is not possible or not warranted on account of the size of the product, and on the packaging. 4. The CE marking and, when applicable, the indication of the sound power level and the UA class identification label shall be affixed before the product is placed on the market. 5. The CE marking shall be followed by the identification number of the notified body where the conformity assessment procedure set out in Part 9 of the Annex is applied. The identification number of the notified body shall be affixed by the notified body Itself or, under its instructions, by the manufacturer or his authorised representative. 6. Member States shall build upon existing mechanisms to ensure correct application of the regime governing the CE marking and shall take appropriate action in the event of improper use of that marking. Article 17 Technical documentation 1. The technical documentation shall contain all relevant data and details of the means used by the manufacturer to ensure that the product complies with the requirements set out in Part 1 to 6 of the Annex. It shall, at least, contain the elements set out in Part 10 of the Annex. 2. The technical documentation shall be drawn up before the product is placed on the market and shall be continuously updated. 3. The technical documentation and correspondence relating to any EU-type examination procedure or the assessment of the quality system of the manufacturer shall be drawn up in an official language of the Member State in which the notified body is established or in a language acceptable to that body. 4. Where the technical documentation does not comply with paragraphs 1, 2 or 3 of this Article, the market surveillance authority may ask the manufacturer or the importer to have a test performed by a body acceptable to the market surveillance authority at the expense of the manufacturer or the importer within a specified period in order to verify compliance of the product with the requirements set out in Parts 1 to 6 of the Annex which applies to it. SECTION 4 Notification of conformity assessment bodies Article 18 Notification Member States shall notify the Commission and the other Member States of bodies authorised to carry out third-party conformity assessment tasks under this Chapter. Article 19 Notifying authorities 1. Member States shall designate a notifying authority that shall be responsible for setting up and carrying out the necessary procedures for the assessment and notification of conformity assessment bodies and the monitoring of notified bodies, including compliance with Article 24. 2. Member States may decide that the assessment and monitoring referred to in paragraph 1 shall be carried out by a national accreditation body within the meaning of Regulation (EC) No 765/2008. 3. Where the notifying authority delegates or otherwise entrusts the assessment, notification or monitoring referred to in paragraph 1 to a body which is not a governmental entity, that body shall be a legal entity and shall comply mutatis mutandis with the requirements laid down in Article 20. In addition, it shall have arrangements to cover liabilities arising out of its activities. 4. The notifying authority shall take full responsibility for the tasks performed by the body referred to in paragraph 3. Article 20 Requirements relating to notifying authorities 1. A notifying authority shall: (a) be established in such a way that no conflict of interest with conformity assessment bodies occurs; (b) be organised and operated so as to safeguard the objectivity and impartiality of its activities; (c) be organised in such a way that each decision relating to notification of a conformity assessment body is taken by competent persons different from those who carried out the assessment; (d) not offer or provide any activities that conformity assessment bodies perform or consultancy services on a commercial or competitive basis; (e) shall safeguard the confidentiality of the information it obtains; (f) have a sufficient number of competent personnel at its disposal for the proper performance of its tasks. Article 21 Information obligation on notifying authorities 1. Member States shall inform the Commission of their procedures for the assessment and notification of conformity assessment bodies and the monitoring of notified bodies, and of any changes thereto. 2. The Commission shall make that information publicly available. Article 22 Requirements relating to notified bodies 1. For the purposes of notification, a conformity assessment body shall meet the requirements laid down in paragraphs 2 to 11. 2. A conformity assessment body shall be established under national law of a Member State and have legal personality. 3. A conformity assessment body shall be a third-party body independent of the organisation it assesses. A body belonging to a business association or professional federation representing undertakings involved in the design, manufacturing, provision, assembly, use or maintenance of the product which it assesses may, on condition that its independence and the absence of any conflict of interest are demonstrated, be considered such a body. 4. A conformity assessment body, its top-level management and the personnel responsible for carrying out the conformity assessment tasks shall not be the designer, manufacturer, supplier, installer, purchaser, owner, user or maintainer of the product which they assess, nor the representative of any of those parties. This shall not preclude the use of the assessed product that is necessary for the operations of the conformity assessment body or the use of such product for personal purposes. A conformity assessment body, its top-level management and the personnel responsible for carrying out the conformity assessment tasks shall not be directly involved in the design, manufacture or construction, the marketing, installation, use or maintenance of that product, or represent the parties engaged in those activities. They shall not engage in any activity that may conflict with their independence of judgement or integrity in relation to conformity assessment activities for which they are notified. This shall, in particular, apply to consultancy services. Conformity assessment bodies shall ensure that the activities of their subsidiaries or subcontractors do not affect the confidentiality, objectivity or impartiality of their conformity assessment activities. 5. Conformity assessment bodies and their personnel shall carry out the conformity assessment activities with the highest degree of professional integrity and the requisite technical competence in the specific field and shall be free from all pressures and inducements, particularly financial, which might influence their judgement or the results of their conformity assessment activities, especially as regards persons or groups of persons with an interest in the results of those activities. 6. A conformity assessment body shall be capable of carrying out all the conformity assessment tasks assigned to it by Part 8 or 9 of the Annex in relation to which it has been notified, whether those tasks are carried out by the conformity assessment body itself or on its behalf and under its responsibility. At all times and for each conformity assessment procedure and each kind or category of product in relation to which it has been notified, a conformity assessment body shall have at its disposal the necessary: (a) personnel with technical knowledge and sufficient and appropriate experience to perform the conformity assessment tasks; (b) descriptions of procedures in accordance with which conformity assessment is carried out, ensuring the transparency and the ability of reproduction of those procedures; it shall have appropriate policies and procedures in place that distinguish between tasks it carries out as a notified body and other activities; (c) procedures for the performance of activities which take due account of the size of an undertaking, the sector in which it operates, its structure, the degree of complexity of the product in question and the mass or serial nature of the production process. A conformity assessment body shall have the means necessary to perform the technical and administrative tasks connected with the conformity assessment activities in an appropriate manner and shall have access to all necessary equipment or facilities. 7. The personnel responsible for carrying out conformity assessment tasks shall have the following: (a) sound technical and vocational training covering all the conformity assessment activities in relation to which the conformity assessment body has been notified; (b) satisfactory knowledge of the requirements of the assessments they carry out and adequate authority to carry out those assessments; (c) appropriate knowledge and understanding of the requirements, of the applicable harmonised standards and of the relevant provisions of Union harmonisation legislation; (d) the ability to draw up EU-type examination certificates or quality system approvals, records and reports demonstrating that assessments have been carried out. 8. The impartiality of the conformity assessment bodies, their top-level management and of the personnel responsible for carrying out the conformity assessment tasks shall be guaranteed. The remuneration of the top-level management and of the personnel responsible for carrying out the conformity assessment tasks of a conformity assessment body shall not depend on the number of assessments carried out or on the results of those assessments. 9. Conformity assessment bodies shall take out liability insurance unless liability is assumed by the Member State in accordance with national law, or the Member State itself is directly responsible for the conformity assessment. 10. The personnel of a conformity assessment body shall observe professional secrecy with regard to all information obtained in carrying out their tasks under Parts 8 and 9 of the Annex or any provision of national law giving effect to them, except in relation to the competent authorities of the Member State in which its activities are carried out. Proprietary rights shall be protected. 11. Conformity assessment bodies shall participate in, or ensure that their personnel responsible for carrying out the conformity assessment tasks are informed of, the relevant standardisation activities, the regulatory activities in the area of UAS and frequency planning, and the activities of the notified body coordination group established under the relevant Union harmonisation legislation and shall apply, as general guidance, the administrative decisions and documents produced as a result of the work of that group. Article 23 Presumption of conformity of notified bodies Where a conformity assessment body demonstrates its conformity with the criteria laid down in the relevant harmonised standards or parts thereof, the references of which have been published in the Official Journal of the European Union, it shall be presumed to comply with the requirements set out in Article 22 in so far as the applicable harmonised standards cover those requirements. Article 24 Subsidiaries of and subcontracting by notified bodies 1. Where a notified body subcontracts specific tasks connected with conformity assessment or has recourse to a subsidiary, it shall ensure that the subcontractor or the subsidiary meets the requirements set out in Article 22 and shall inform the notifying authority accordingly. 2. Notified bodies shall take full responsibility for the tasks performed by subcontractors or subsidiaries, wherever these are established. 3. Activities may be subcontracted or carried out by a subsidiary only with the agreement of the client. 4. Notified bodies shall keep at the disposal of the notifying authority the relevant documents concerning the assessment of the qualifications of the subcontractor or the subsidiary and the work carried out by them under Parts 8 and 9 of the Annex. Article 25 Application for notification 1. A conformity assessment body shall submit an application for notification to the notifying authority of the Member State in which it is established. 2. The application for notification shall be accompanied by a description of the conformity assessment activities, the conformity assessment module or modules, and the product for which that body claims to be competent, as well as by an accreditation certificate issued by a national accreditation body attesting that the conformity assessment body fulfils the requirements laid down in Article 22. Article 26 Notification procedure 1. Notifying authorities may only notify conformity assessment bodies which have met the requirements laid down in Article 22. 2. They shall notify conformity assessment bodies to the Commission and the other Member States using the electronic notification tool developed and managed by the Commission. 3. The notification shall include full details of the conformity assessment activities, the conformity assessment module or modules, and the product concerned and the relevant accreditation certification. 4. The body concerned may perform the activities of a notified body only where no objections are raised by the Commission or the other Member States within 2 weeks of a notification. 5. Only such a body shall be considered a notified body for the purposes of this Chapter. 6. The notifying authority shall notify the Commission and the other Member States of any subsequent relevant changes to the notification. Article 27 Identification numbers and lists of notified bodies 1. The Commission shall assign an identification number to a notified body. 2. It shall assign a single such number even where the body is notified under several Union acts. 3. The Commission shall make publicly available the list of the bodies notified under this Regulation, including the identification numbers that have been assigned to them and the activities for which they have been notified. The Commission shall ensure that the list is kept up to date. Article 28 Changes to notifications 1. Where a notifying authority has ascertained or has been informed that a notified body no longer meets the requirements laid down in Article 22, or that it fails to fulfil its obligations, the notifying authority shall restrict, suspend or withdraw the notification as appropriate, depending on the seriousness of the failure to meet those requirements or fulfil those obligations. It shall immediately inform the Commission and the other Member States accordingly. 2. In the event of restriction, suspension or withdrawal of the notification, or where the notified body has ceased its activity, the notifying Member State shall take appropriate steps to ensure that the files of that body are either processed by another notified body or kept available for the responsible notifying and market surveillance authorities at their request. Article 29 Challenge of the competence of notified bodies 1. The Commission shall investigate all cases where it has doubts, or doubt is brought to its attention, about the competence of a notified body or the continued fulfilment by a notified body of the requirements and responsibilities to which it is subject. 2. The notifying Member State shall provide the Commission, on request, with all the information relating to the basis for the notification or the maintenance of the competence of the notified body concerned. 3. The Commission shall ensure that all sensitive information obtained in the course of its investigations is treated confidentially. 4. Where the Commission ascertains that a notified body does not meet or no longer meets the requirements for notification, it shall inform the notifying Member State accordingly and request it to take the necessary corrective measures, including de-notification if necessary. Article 30 Operational obligations of notified bodies 1. Notified bodies shall carry out conformity assessments in accordance with the conformity assessment procedures provided in Parts 8 and 9 of the Annex. 2. Conformity assessments shall be carried out in a proportionate manner, avoiding unnecessary burdens for economic operators. Conformity assessment bodies shall perform their activities taking due account of the size of an undertaking, the sector in which it operates, its structure, the degree of complexity of the product in question, and the mass or serial nature of the production process. In doing so, they shall nevertheless respect the degree of rigour and the level of protection required for the compliance of the UA or UAS with this Chapter. 3. Where a notified body finds that the requirements set out in Parts 1 to 6 of the Annex or in corresponding harmonised standards or other technical specifications have not been met by a manufacturer, it shall require the manufacturer to take appropriate corrective measures and shall not issue an EU-type examination certificate or a quality system approval. 4. Where, in the course of the monitoring of conformity following the issue of an EU-type examination certificate or a quality system approval, a notified body finds that a product no longer complies, it shall require the manufacturer to take appropriate corrective measures and shall suspend or withdraw the EU-type examination certificate or the quality system approval if necessary. 5. Where corrective measures are not taken or do not have the required effect, the notified body shall restrict, suspend or withdraw any EU-type examination certificates or quality system approvals, as appropriate. Article 31 Appeal against decisions of notified bodies Notified bodies shall ensure that a transparent and accessible appeal procedure against their decisions is available. Article 32 Information obligation on notified bodies 1. Notified bodies shall inform the notifying authority of the following: (a) any refusal, restriction, suspension or withdrawal of an EU-type examination certificate or a quality system approval in accordance with the requirements of Parts 8 and 9 of the Annex; (b) any circumstances affecting the scope of, or conditions for, notification; (c) any request for information which they have received from market surveillance authorities regarding conformity assessment activities; (d) on request, conformity assessment activities performed within the scope of their notification and any other activity performed, including cross-border activities and subcontracting. 2. Notified bodies shall, in accordance with the requirements of Parts 8 and 9 of the Annex, provide the other bodies notified under this Chapter carrying out similar conformity assessment activities covering the same categories of UA or UAS with the relevant information on issues relating to negative and, on request, positive conformity assessment results. 3. Notified bodies shall fulfil information obligations under Parts 8 and 9 of the Annex. Article 33 Exchange of experience The Commission shall provide for the organisation of exchange of experience between the Member States' national authorities responsible for notification policy. Article 34 Coordination of notified bodies 1. The Commission shall ensure that appropriate coordination and cooperation between bodies notified under this Chapter are put in place and properly operated in the form of a sectorial group of notified bodies. 2. Notified bodies shall participate in the work of that group, directly of by means of designated representatives. SECTION 5 Union market surveillance, control of products entering the Union market and Union safeguard procedure Article 35 Market surveillance and control of products entering the Union market 1. Member States shall organise and perform surveillance of the products that are placed on the Union market in accordance with paragraph 3 of Article 15 and Articles 16 to 26 of Regulation (EC) No 765/2008. 2. Member States shall organise and perform control of the products that enter the Union market in accordance with paragraph 5 of Article 15 and Articles 27, 28 and 29 of Regulation (EC) No 765/2008. 3. Member States shall ensure that their market surveillance and border control authorities cooperate with the competent authorities designated under Article 17 of Implementing Regulation (EU) 2019/947 on safety matters and shall establish appropriate communication and coordination mechanisms between them, making the best use of the information contained in the occurrence reporting system defined in Regulation (EU) No 376/2014 of the European Parliament and of the Council (14) and the information systems defined in Articles 22 and 23 of Regulation (EC) No 765/2008. Article 36 Procedure for dealing with products presenting a risk at national level 1. Where the market surveillance authorities of one Member State have taken action pursuant to Article 20 of Regulation (EC) No 765/2008, or where they have sufficient reason to believe that a product presents a risk to the health or safety of persons or to other aspects of public interest protection covered by this Chapter, they shall carry out an evaluation in relation to the product concerned, covering all applicable requirements laid down in this Chapter. The relevant economic operators shall cooperate as necessary with the market surveillance authorities for that purpose. Where, in the course of the evaluation referred to in the first subparagraph, the market surveillance authorities find that the product does not comply with the requirements laid down in this Chapter, they shall, without delay, require the relevant economic operator to take all appropriate corrective actions to bring the product into compliance with those requirements, to withdraw the product from the market, or to recall it within a reasonable period, commensurate with the nature of the risk, as they may prescribe. The market surveillance authorities shall inform the relevant notified body accordingly. Article 21 of Regulation (EC) No 765/2008 shall apply to the measures referred to in the second subparagraph of this paragraph. 2. Where the market surveillance authorities consider that non-compliance is not restricted to their national territory, they shall inform the Commission and the other Member States of the results of the evaluation and of the actions which they have required the economic operator to take. 3. The economic operator shall ensure that all appropriate corrective action is taken in respect of all products concerned that it has made available on the market throughout the Union. 4. Where the relevant economic operator does not take adequate corrective action within the period referred to in the second subparagraph of paragraph 1, the market surveillance authorities shall take all appropriate provisional measures to prohibit or restrict the product being made available on their national market, to withdraw the product from that market or to recall it. The market surveillance authorities shall inform the Commission and the other Member States, without delay, of those measures. 5. The information referred to in paragraph 4 shall include all available details, in particular the data necessary for the identification of the non-compliant product, the origin of the product, the nature of the non-compliance alleged and the risk involved, the nature and duration of the national measures taken and the arguments put forward by the relevant economic operator. In particular, the market surveillance authorities shall indicate whether the non-compliance is due to either of the following: (a) failure of the product to meet the requirements set out in Article 4; (b) shortcomings in the harmonised standards referred to in Article 12. 6. Member States other than the Member State initiating the procedure under this Article shall, without delay, inform the Commission and the other Member States of any measures adopted and of any additional information at their disposal relating to the non-compliance of the product concerned, and, in the event of disagreement with the adopted national measure, of their objections. 7. Where, within three months of receipt of the information referred to in paragraph 5, no objection has been raised by either a Member State or the Commission in respect of a provisional measure taken by a Member State, that measure shall be deemed justified. 8. Member States shall ensure that appropriate restrictive measures, such as withdrawal of the product from the market, are taken in respect of the product concerned without delay. Article 37 Union safeguard procedure 1. Where, on completion of the procedure set out in paragraphs 3 and 4 of Article 36, objections are raised against a measure taken by a Member State, or where the Commission considers a national measure to be contrary to Union legislation, the Commission shall, without delay, enter into consultation with the Member States and the relevant economic operator or operators and shall evaluate the national measure. On the basis of the results of that evaluation, the Commission shall decide whether the national measure is justified or not. The Commission shall address its decision to all Member States and shall immediately communicate it to them and the relevant economic operator or operators. 2. If the national measure is considered justified, all Member States shall take the necessary measures to ensure that the non-compliant product is withdrawn or recalled from their market, and shall inform the Commission accordingly. If the national measure is considered unjustified, the Member State concerned shall withdraw that measure. 3. Where the national measure is considered justified and the non-compliance of the product is attributed to shortcomings in the harmonised standards referred to in point (b) of paragraph 5 of Article 36 of this Regulation, the Commission shall apply the procedure provided for in Article 11 of Regulation (EU) No 1025/2012. Article 38 Compliant product which presents a risk 1. Where, having carried out an evaluation under paragraph 1 of Article 36, a Member State finds that, although the product is in compliance with this Chapter, it presents a risk to the health or safety of persons or to other aspects of public interest protection covered by this Chapter, it shall require the relevant economic operator to take all appropriate measures to ensure that the product concerned, when placed on the market, no longer presents that risk, to withdraw the product from the market or to recall it within a reasonable period, commensurate with the nature of the risk, as it may prescribe. 2. The economic operator shall ensure that corrective action is taken in respect of all the products concerned that he has made available on the market throughout the Union. 3. The Member State shall immediately inform the Commission and the other Member States. That information shall include all available details, in particular the data necessary for the identification of the product concerned, the origin and the supply chain of product, the nature of the risk involved and the nature and duration of the national measures taken. 4. The Commission shall, without delay, enter into consultation with the Member States and the relevant economic operator or operators and shall evaluate the national measures taken. On the basis of the results of that evaluation, the Commission shall decide whether the national measure is justified or not and, where necessary, propose appropriate measures. 5. The Commission shall address its decision to all Member States and shall immediately communicate it to them and the relevant economic operator or operators. Article 39 Formal non-compliance 1. Without prejudice to Article 36, where a Member State makes one of the following findings concerning products covered by this Chapter, it shall require the relevant economic operator to put an end to the non-compliance concerned: (a) the CE marking has been affixed in violation of Article 30 of Regulation (EC) No 765/2008 or of Article 15 or Article 16 of this Regulation; (b) the CE marking or type has not been affixed; (c) the identification number of the notified body, where the conformity assessment procedure set out in Part 9 of the Annex is applied, has been affixed in violation of Article 16 or has not been affixed; (d) the UA class identification label has not been affixed; (e) the indication of the sound power level if required has not been affixed; (f) the serial number has not been affixed or has not the correct format; (g) the manual or the information notice is not available; (h) the EU declaration of conformity is missing or has not been drawn up; (i) the EU declaration of conformity has not been drawn up correctly; (j) technical documentation is either not available or not complete; (k) manufacturer's or importer's name, registered trade name or registered trademark, website address or postal address are missing. 2. Where the non-compliance referred to in paragraph 1 persists, the Member State concerned shall take all appropriate measures to restrict or prohibit the product being made available on the market or ensure that it is withdrawn or recalled from the market. CHAPTER III UAS operated in the certified and specific categories Article 40 Requirements for UAS operated in the certified and specific categories 1. The design, production and maintenance of UAS shall be certified if the UAS meets any of the following conditions: (a) it has a characteristic dimension of 3 m or more, and is designed to be operated over assemblies of people; (b) it is designed for transporting people; (c) it is designed for the purpose of transporting dangerous goods and requiring a high level of robustness to mitigate the risks for third parties in case of accident; (d) it is used in the specific category of operations defined in Article 5 of Implementing Regulation (EU) 2019/947 and the operational authorisation issued by the competent authority, following a risk assessment provided for in Article 11 of Implementing Regulation (EU) 2019/947, considers that the risk of the operation cannot be adequately mitigated without the certification of the UAS. 2. A UAS subject to certification shall comply with the applicable requirements set out in Commission Regulations (EU) No 748/2012 (15), (EU) 2015/640 (16) and (EU) No 1321/2014 (17). 3. Unless it needs to be certified in accordance with paragraph 1, a UAS used in the specific category shall feature the technical capabilities set out in the operational authorisation issued by the competent authority or in the standard scenario defined in Appendix 1 to the Annex of Implementing Regulation (EU) 2019/947 or as defined by the Light UAS Operator Certificate (LUC) pursuant to Part C of the Annex of Implementing Regulation (EU) 2019/947. CHAPTER IV Third-country UAS operators Article 41 Third-country UAS operators 1. UAS operators that have their principal place of business, are established, or reside in a third country, shall comply with Implementing Regulation (EU) 2019/947 for the purpose of UAS operations within the single European sky airspace. 2. The competent authority for the third-country UAS operator shall be the competent authority of the first Member State where the UAS operator intends to operate. 3. By way of derogation from paragraph 1, a certificate of the remote pilot competency or UAS operator in accordance with Implementing Regulation (EU) 2019/947, or an equivalent document, may be recognised by the competent authority for the purpose of operation within, to, and out of the Union provided that: (a) the third country asked for such recognition; (b) the certificate of the remote pilot competency or the UAS operator's certificate are valid documents of the State of issue; and (c) the Commission, after consultation of EASA, has ensured that the requirements on the basis of which such certificates have been issued provide the same level of safety as this Regulation does. CHAPTER V Final provisions Article 42 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 212, 22.8.2018, p. 1. (2) Directive 2009/48/EC of the European Parliament and of the Council of 18 June 2009 on the safety of toys (OJ L 170, 30.6.2009, p. 1). (3) Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (OJ L 157, 9.6.2006, p. 24). (4) Directive 2014/30/EU of the European Parliament and of the Council of 26 February 2014 on the harmonisation of the laws of the Member States relating to electromagnetic compatibility (OJ L 96, 29.3.2014, p. 79). (5) Directive 2014/53/EU of the European Parliament and of the Council of 16 April 2014 on the harmonisation of the laws of the Member States relating to the making available on the market of radio equipment and repealing Directive 1999/5/EC (OJ L 153, 22.5.2014, p. 62). (6) Decision No 768/2008/EC of the European Parliament and of the Council of 9 July 2008 on a common framework for the marketing of products, and repealing Council Decision 93/465/EEC (OJ L 218, 13.8.2008, p. 82). (7) Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (OJ L 11, 15.1.2002, p. 4). (8) Commission Implementing Regulation (EU) 2019/947 of 24 May 2019 on the rules and procedures for the operation of unmanned aircraft (see page 45 of this Official Journal). (9) Directive 2000/31/EC of the European Parliament and of the Council of 8 June 2000 on certain legal aspects of information society services, in particular electronic commerce, in the Internal Market (Directive on electronic commerce) (OJ L 178, 17.7.2000, p. 1). (10) Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (OJ L 316, 14.11.2012, p. 12). (11) Regulation (EC) No 765/2008 of the European Parliament and of the Council of 9 July 2008 setting out the requirements for accreditation and market surveillance relating to the marketing of products and repealing Regulation (EEC) No 339/93 (OJ L 218, 13.8.2008, p. 30). (12) EASA Opinion No 01/2018 Introduction of a regulatory framework for the operation of unmanned aircraft systems in the open  and specific  categories (RMT.0230), available at https://www.easa.europa.eu/document-library/opinions (13) Regulation (EC) No 551/2004 of the European Parliament and of the Council of 10 March 2004 on the organisation and use of the airspace in the single European sky (OJ L 96, 31.3.2004, p. 20). (14) Regulation (EU) No 376/2014 of the European Parliament and of the Council of 3 April 2014 on the reporting, analysis and follow-up of occurrences in civil aviation, amending Regulation (EU) No 996/2010 of the European Parliament and of the Council and repealing Directive 2003/42/EC of the European Parliament and of the Council and Commission Regulations (EC) No 1321/2007 and (EC) No 1330/2007 (OJ L 122, 24.4.2014, p. 18). (15) Commission Regulation (EU) No 748/2012 of 3 August 2012 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations (OJ L 224, 21.8.2012, p. 1). (16) Commission Regulation (EU) 2015/640 of 23 April 2015 on additional airworthiness specifications for a given type of operations and amending Regulation (EU) No 965/2012 (OJ L 106, 24.4.2015, p. 18). (17) Commission Regulation (EU) No 1321/2014 of 26 November 2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 362, 17.12.2014, p. 1). ANNEX PART 1 Requirements for a class C0 Unmanned aircraft system A class C0 UAS bears the following class identification label on the UA: A class C0 UAS shall comply with the following: (1) have an MTOM of less than 250 g, including payload; (2) have a maximum speed in level flight of 19 m/s; (3) have a maximum attainable height above the take-off point limited to 120 m; (4) be safely controllable with regards to stability, manoeuvrability and data link performance, by a remote pilot following the manufacturer's instructions, as necessary under all anticipated operating conditions including following the failure of one or, if appropriate, more systems; (5) be designed and constructed in such a way as to minimise injury to people during operation, sharp edges shall be avoided, unless technically unavoidable under good design and manufacturing practice. If equipped with propellers, it shall be designed in such a way as to limit any injury that may be inflicted by the propeller blades; (6) be powered by electricity and have a nominal voltage not exceeding 24 V direct current (DC) or the equivalent alternating current (AC) voltage; its accessible parts shall not exceed 24 V DC or the equivalent AC voltage; internal voltages shall not exceed 24 V DC or the equivalent AC voltage unless it is ensured that the voltage and current combination generated does not lead to any risk or harmful electric shock even when the UAS is damaged; (7) if equipped with a follow-me mode and when this function is on, be in a range not exceeding 50 m from the remote pilot, and make it possible for the remote pilot to regain control of the UA; (8) be placed on the market with a user's manual providing: (a) the characteristics of the UA including but not limited to the:  UA class  UA mass (with a description of the reference configuration) and the maximum take-off mass (MTOM);  general characteristics of allowed payloads in terms of mass dimensions, interfaces with the UA and other possible restrictions;  equipment and software to control the UA remotely;  and a description of the behaviour of the UA in case of a loss of data link; (b) clear operational instructions; (c) operational limitations (including but not limited to meteorological conditions and day/night operations); and (d) appropriate description of all the risks related to UAS operations adapted for the age of the user. (9) include an information notice published by the European Union Aviation Safety Agency (EASA) providing applicable limitations and obligations, in accordance with Implementing Regulation (EU) 2019/947. (10) Points 4, 5 and 6 do not apply to UAS that are toys in the meaning of Directive 2009/48/EC on the safety of toys. PART 2 Requirements for a class C1 Unmanned aircraft system A class C1 UAS bears the following class identification label on the UA: A class C1 UAS shall comply with the following: (1) be made of materials and have performance and physical characteristics such as to ensure that in the event of an impact at terminal velocity with a human head, the energy transmitted to the human head is less than 80 J, or, as an alternative, shall have an MTOM of less than 900 g, including payload; (2) have a maximum speed in level flight of 19 m/s; (3) have a maximum attainable height above the take-off point limited to 120 m or be equipped with a system that limits the height above the surface or above the take-off point to 120 m or to a value selectable by the remote pilot. If the value is selectable, clear information about the height of the UA above the surface or take-off point during flight shall be provided to the remote pilot. (4) be safely controllable with regards to stability, manoeuvrability and data link performance, by a remote pilot following the manufacturer's instructions, as necessary under all anticipated operating conditions including following the failure of one or, if appropriate, more systems; (5) have the requisite mechanical strength, including any necessary safety factor, and, where appropriate, stability to withstand any stress to which it is subjected to during use without any breakage or deformation that might interfere with its safe flight; (6) be designed and constructed in such a way as to minimise injury to people during operation, sharp edges shall be avoided, unless technically unavoidable under good design and manufacturing practice. If equipped with propellers, it shall be designed in such a way as to limit any injury that may be inflicted by the propeller blades; (7) in case of a loss of data link, have a reliable and predictable method for the UA to recover the data link or terminate the flight in a way that reduces the effect on third parties in the air or on the ground; (8) unless it is a fixed-wing UA, have a guaranteed A-weighted sound power level LWA determined as per Part 13 not exceeding the levels established in Part 15; (9) unless it is a fixed-wing UA, have the indication of the guaranteed A-weighted sound power level affixed on the UA and/or its packaging as per Part 14; (10) be powered by electricity and have a nominal voltage not exceeding 24 V DC or the equivalent AC voltage; its accessible parts shall not exceed 24 V DC or the equivalent AC voltage; internal voltages shall not exceed 24 V DC or the equivalent AC voltage unless it is ensured that the voltage and current combination generated does not lead to any risk or harmful electric shock even when the UAS is damaged; (11) have a unique physical serial number compliant with standard ANSI/CTA-2063 Small Unmanned Aerial Systems Serial Numbers; (12) have a direct remote identification that: (a) allows the upload of the UAS operator registration number in accordance with Article 14 of Implementing Regulation (EU) 2019/947 and exclusively following the process provided by the registration system; (b) ensures, in real time during the whole duration of the flight, the direct periodic broadcast from the UA using an open and documented transmission protocol, of the following data, in a way that they can be received directly by existing mobile devices within the broadcasting range: i the UAS operator registration number; ii the unique physical serial number of the UA compliant with standard ANSI/CTA-2063; iii the geographical position of the UA and its height above the surface or take-off point; iv the route course measured clockwise from true north and ground speed of the UA; and v the geographical position of the remote pilot or, if not available, the take-off point; (c) ensures that the user cannot modify the data mentioned under paragraph (b) points ii, iii, iv and v; (13) be equipped with a geo-awareness system that provides: (a) an interface to load and update data containing information on airspace limitations related to UA position and altitude imposed by the geographical zones, as defined by Article 15 of Implementing Regulation (EU) 2019/947, which ensures that the process of loading or updating such data does not degrade its integrity and validity; (b) a warning alert to the remote pilot when a potential breach of airspace limitations is detected; and (c) information to the remote pilot on the UA's status as well as a warning alert when its positioning or navigation systems cannot ensure the proper functioning of the geo-awareness system; (14) if the UA has a function that limits its access to certain airspace areas or volumes, this function shall operate in such a manner that it interacts smoothly with the flight control system of the UA without adversely affecting flight safety; in addition, clear information shall be provided to the remote pilot when this function prevents the UA from entering these airspace areas or volume; (15) provide the remote pilot with clear warning when the battery of the UA or its control station reaches a low level so that the remote pilot has sufficient time to safely land the UA; (16) be equipped with lights for the purpose of: (a) the controllability of the UA, (b) the conspicuity of the UA at night, the design of the lights shall allow a person on the ground, to distinguish the UA from a manned aircraft; (17) if equipped with a follow-me mode and when this function is on, be in a range not exceeding 50 m from the remote pilot, and make it possible for the remote pilot to regain control of the UA; (18) be placed on the market with a user's manual providing: (a) the characteristics of the UA including but not limited to the:  class of the UA;  UA mass (with a description of the reference configuration) and the maximum take-off mass (MTOM);  general characteristics of allowed payloads in terms of mass dimensions, interfaces of with the UA and other possible restrictions;  equipment and software to control the UA remotely;  reference of the transmission protocol used for the direct remote identification emission;  sound power level;  and a description of the behaviour of the UA in case of a loss of data link; (b) clear operational instructions; (c) procedure to upload the airspace limitations; (d) maintenance instructions; (e) troubleshooting procedures; (f) operational limitations (including but not limited to meteorological conditions and day/night operations); and (g) appropriate description of all the risks related to UAS operations; (19) include an information notice published by EASA providing applicable limitations and obligations under EU law. PART 3 Requirements for a class C2 Unmanned aircraft system A class C2 UAS bears the following class identification label on the UA: A class C2 UAS shall comply with the following: (1) have an MTOM of less than 4 kg, including payload; (2) have a maximum attainable height above the take-off point limited to 120 m or be equipped with a system that limits the height above the surface or above the take-off point to 120 m or to a value selectable by the remote pilot. If the value is selectable, clear information about the height of the UA above the surface or take-off point during flight shall be provided to the remote pilot.; (3) be safely controllable with regards to stability, manoeuvrability and data link performance, by a remote pilot with adequate competency as defined in Implementing Regulation (EU) 2019/947 and following the manufacturer's instructions, as necessary under all anticipated operating conditions including following the failure of one or, if appropriate, more systems; (4) have the requisite mechanical strength including any necessary safety factor and, where appropriate, stability to withstand any stress to which it is subjected to during use without any breakage or deformation that might interfere with its safe flight; (5) in the case of a tethered UA, have a tensile length of the tether that is less than 50 m and a mechanical strength that is no less than: (a) for heavier-than-air aircraft, 10 times the weight of the aerodyne at maximum mass; (b) for lighter-than-air aircraft, 4 times the force exerted by the combination of the maximum static thrust and the aerodynamic force of the maximum allowed wind speed in flight; (6) be designed and constructed in such a way as to minimise injury to people during operation, sharp edges shall be avoided, unless technically unavoidable under good design and manufacturing practice. If equipped with propellers, it shall be designed in such a way as to limit any injury that may be inflicted by the propeller blades; (7) unless tethered, in case of a loss of data link, have a reliable and predictable method for the UA to recover the data link or terminate the flight in a way that reduces the effect on third parties in the air or on the ground; (8) unless tethered, be equipped with a data link protected against unauthorised access to the command and control functions; (9) unless it is a fixed-wing UA, be equipped with a low-speed mode selectable by the remote pilot and limiting the maximum cruising speed to no more than 3 m/s. (10) unless it is a fixed-wing UA, have a guaranteed A-weighted sound power level LWA determined as per Part 13 not exceeding the levels established in Part 15; (11) unless it is a fixed-wing UA, have the indication of the guaranteed A-weighted sound power level affixed on the UA and/or its packaging as per Part 14; (12) be powered by electricity and have a nominal voltage not exceeding 48 V DC or the equivalent AC voltage; its accessible parts shall not exceed 48 V DC or the equivalent AC voltage; internal voltages shall not exceed 48 V DC or the equivalent AC voltage unless it is ensured that the voltage and current combination generated does not lead to any risk or harmful electric shock even when the UAS is damaged; (13) have a unique physical serial number compliant with standard ANSI/CTA-2063 Small Unmanned Aerial Systems Serial Numbers; (14) unless tethered, have a direct remote identification that: (a) allows the upload of the UAS operator registration number in accordance with Article 14 of Implementing Regulation (EU) 2019/947 and exclusively following the process provided by the registration system; (b) ensures, in real time during the whole duration of the flight, the direct periodic broadcast from the UA using an open and documented transmission protocol, of the following data, in a way that they can be received directly by existing mobile devices within the broadcasting range: i the UAS operator registration number; ii the unique physical serial number of the UA compliant with standard ANSI/CTA-2063; iii the geographical position of the UA and its height above the surface or take-off point; iv the route course measured clockwise from true north and ground speed of the UA; and v the geographical position of the remote pilot; (c) ensures that the user cannot modify the data mentioned under paragraph (b) points ii, iii, iv and v; (15) be equipped with a geo-awareness function that provides: (a) an interface to load and update data containing information on airspace limitations related to UA position and altitude imposed by the geographical zones, as defined by Article 15 of Implementing Regulation (EU) 2019/947, which ensures that the process of loading or updating of this data does not degrade its integrity and validity; (b) a warning alert to the remote pilot when a potential breach of airspace limitations is detected; and (c) information to the remote pilot on the UA's status as well as a warning alert when its positioning or navigation cannot ensure the proper functioning of the geo-awareness system; (16) if the UA has a function that limits its access to certain airspace areas or volumes, this function shall operate in such a manner that it interacts smoothly with the flight control system of the UA without adversely affecting flight safety; in addition, clear information shall be provided to the remote pilot when this function prevents the UA from entering these airspace areas or volumes; (17) provide the remote pilot with clear warning when the battery of the UA or its control station reaches a low level such that the remote pilot has sufficient time to safely land the UA; (18) be equipped with lights for the purpose of: (1) controllability of the UA; (2) conspicuity of the UA at night, the design of the lights shall allow a person on the ground to distinguish the UA from manned aircraft; (19) be placed on the market with a user's manual providing: (a) the characteristics of the UA including but not limited to the:  class of the UA;  UA mass (with a description of the reference configuration) and the maximum take-off mass (MTOM);  general characteristics of allowed payloads in terms of mass dimensions, interfaces with the UA and other possible restrictions;  equipment and software to control the UA remotely;  reference of the transmission protocol used for the direct remote identification emission;  sound power level;  and a description of the behaviour of the UA in case of a loss of data link; (b) clear operational instructions; (c) procedure to upload the airspace limitations; (d) maintenance instructions; (e) troubleshooting procedures; (f) operational limitations (including but not limited to meteorological conditions and day/night operations); and (g) appropriate description of all the risks related to UAS operations; (20) include an information notice published by EASA with applicable limitations and obligations under EU law. PART 4 Requirements for a class C3 Unmanned aircraft system A class C3 UAS bears the following class identification label on the UA: A class C3 UAS shall comply with the following: (1) have an MTOM of less than 25 kg, including payload, and have a maximum characteristic dimension of less than 3 m; (2) have a maximum attainable height above the take-off point limited to 120 m or be equipped with a system that limits the height above the surface or above the take-off point to 120 m or to a value selectable by the remote pilot. If the value is selectable, clear information about the height of the UA above the surface or take-off point during flight shall be provided to the remote pilot; (3) be safely controllable with regards to stability, manoeuvrability and data link performance, by a pilot with adequate competency as defined in Implementing Regulation (EU) 2019/947 and following the manufacturer's instructions, as necessary under all anticipated operating conditions including following the failure of one or, if appropriate, more systems (4) in the case of a tethered UA, have a tensile length of the tether that is less than 50 m and a mechanical strength of no less than: (a) for heavier-than-air aircraft, 10 times the weight of the aerodyne at maximum mass; (b) for lighter-than-air aircraft, 4 times the force exerted by the combination of the maximum static thrust and the aerodynamic force of the maximum allowed wind speed in flight; (5) unless tethered, in case of a loss of data link, have a reliable and predictable method for the UA to recover the data link or terminate the flight in a way that reduces the effect on third parties in the air or on the ground; (6) unless it is a fixed-wing UA, have the indication of the guaranteed A-weighted sound power level LWA determined as per Part 13 affixed on the UA and/or its packaging as per Part 14; (7) be powered by electricity and have a nominal voltage not exceeding 48 V DC or the equivalent AC voltage; its accessible parts shall not exceed 48 V DC or the equivalent AC voltage; internal voltages shall not exceed 48 V DC or the equivalent AC voltage unless it is ensured that the voltage and current combination generated does not lead to any risk or harmful electric shock even when the UAS is damaged; (8) have a unique physical serial number compliant with standard ANSI/CTA-2063 Small Unmanned Aerial Systems Serial Numbers; (9) unless tethered, have a direct remote identification that: (a) allows the upload of the UAS operator registration number in accordance with Article 14 of Implementing Regulation (EU) 2019/947 and exclusively following the process provided by the registration system; (b) ensures, in real time during the whole duration of the flight, the direct periodic broadcast from the UA using an open and documented transmission protocol, of the following data, in a way that they can be received directly by existing mobile devices within the broadcasting range: i the UAS operator registration number; ii the unique physical serial number of the UA compliant with standard ANSI/CTA-2063; iii the geographical position of the UA and its height above the surface or take-off point; iv the route course measured clockwise from true north and ground speed of the UA; and v the geographical position of the remote pilot; (c) ensures that the user cannot modify the data mentioned under paragraph (b) points ii, iii, iv and v. (10) be equipped with a geo-awareness function that provides: (a) an interface to load and update data containing information on airspace limitations related to UA position and altitude imposed by the geographical zones, as defined by Article 15 of Implementing Regulation (EU) 2019/947, which ensures that the process of loading or updating of this data does not degrade its integrity and validity; (b) a warning alert to the remote pilot when a potential breach of airspace limitations is detected; and (c) information to the remote pilot on the UA's status as well as a warning alert when its positioning or navigation cannot ensure the proper functioning of the geo-awareness system; (11) if the UA has a function that limits its access to certain airspace areas or volumes, this function shall operate in such a manner that it interacts smoothly with the flight control system of the UA without adversely affecting flight safety; in addition, clear information shall be provided to the remote pilot when this function prevents the UA from entering these airspace areas or volumes; (12) unless tethered, be equipped with a data link protected against unauthorised access to the command and control functions; (13) provide the remote pilot with clear warning when the battery of the UA or its control station reaches a low level such that the remote pilot has sufficient time to safely land the UA; (14) be equipped with lights for the purpose of: (1) controllability of the UA; (2) conspicuity of the UA at night, the design of the lights shall allow a person on the ground to distinguish the UA from a manned aircraft; (15) be placed on the market with a user's manual providing: (a) the characteristics of the UA including but not limited to the:  class of the UA;  UA mass (with a description of the reference configuration) and the maximum take-off mass (MTOM);  general characteristics of allowed payloads in terms of mass dimensions, interfaces with the UA and other possible restrictions;  equipment and software to control the UA remotely;  reference of the transmission protocol used for the direct remote identification emission;  sound power level;  and a description of the behaviour of the UA in case of a loss of data link); (b) clear operational instructions; (c) procedure to upload the airspace limitations; (d) maintenance instructions; (e) troubleshooting procedures (f) operational limitations (including but not limited to meteorological conditions and day/night operations); and (g) appropriate description of all the risks related to UAS operations; (16) include an information notice published by EASA providing applicable limitations and obligations under EU law. PART 5 Requirements for a class C4 Unmanned aircraft system A class C4 UAS bears the following label on the UA in a visible manner: A class C4 UAS shall comply with the following: (1) have an MTOM of less than 25 kg, including payload; (2) be safely controllable and manoeuvrable by a remote pilot following the manufacturer's instructions, as necessary under all anticipated operating conditions including following the failure of one or, if appropriate, more systems; (3) not be capable of automatic control modes except for flight stabilisation assistance with no direct effect on the trajectory and lost link assistance provided that a pre-determined fixed position of the flight controls in case of lost link is available; (4) be placed on the market with a user's manual providing: (a) the characteristics of the UA including but not limited to the:  class of the UA  UA mass (with a description of the reference configuration) and the maximum take-off mass (MTOM);  general characteristics of allowed payloads in terms of mass dimensions, interfaces with the UA and other possible restrictions;  equipment and software to control the UA remotely;  and a description of the behaviour of the UA in case of a loss of data link; (b) clear operational instructions; (c) maintenance instructions; (d) troubleshooting procedures; (e) operational limitations (including but not limited to meteorological conditions and day/night operations); and (f) appropriate description of all the risks related to UAS operations; (5) include an information notice published by EASA providing applicable limitations and obligations under EU law; PART 6 Requirements for a direct remote identification add-on A direct remote identification add-on shall comply with the following: (1) allows the upload of the UAS operator registration number in accordance with Article 14 of Implementing Regulation (EU) 2019/947 and exclusively following the process provided by the registration system; (2) has a physical serial number compliant with standard ANSI/CTA-2063 Small Unmanned Aerial Systems Serial Numbers, affixed to the add-on and its packaging or its user's manual in a legible manner; (3) ensures, in real time during the whole duration of the flight, the direct periodic broadcast from the UA using an open and documented transmission protocol, of the following data, in a way that they can be received directly by existing mobile devices within the broadcasting range: i the UAS operator registration number; ii the unique physical serial number of the add-on compliant with standard ANSI/CTA-2063; iii the geographical position of the UA and its height above the surface or take-off point; iv the route course measured clockwise from true north and ground speed of the UA; and v the geographical position of the remote pilot or, if not available, the take-off point; (4) ensures that the user cannot modify the data mentioned under paragraph (3) points ii, iii, iv and v; (5) is placed on the market with a user's manual providing the reference of the transmission protocol used for the direct remote identification emission and the instruction to: (a) install the module on the UA; (b) upload the UAS operator registration number. PART 7 Conformity assessment Module A  Internal production control 1. Internal production control is the conformity assessment procedure whereby the manufacturer fulfils the obligations set out in points 2, 3 and 4 of this Part, and ensures and declares on their sole responsibility that the products concerned satisfy the requirements set out in Parts 1, 5 or 6 which apply to them. 2. Technical documentation The manufacturer shall develop the technical documentation in accordance with Article 17 of this Regulation. 3. Manufacturing The manufacturer shall take all measures necessary so that the manufacturing process and its monitoring ensure compliance of the manufactured product with the technical documentation referred to in point 2 of this Part and with the requirements set out in Parts 1, 5 or 6 which apply to them. 4. CE marking and EU declaration of conformity (1) In accordance with Articles 15 and 16 of this Regulation, the manufacturer shall affix the CE marking and, when applicable, the UA class identification label, to each individual product that satisfies the applicable requirements set out in Parts 1, 5 or 6 which apply to them. (2) The manufacturer shall draw up a written EU declaration of conformity for each product model and keep it together with the technical documentation at the disposal of the national authorities for 10 years after the product has been placed on the market. The EU declaration of conformity shall clearly identify the product for which it has been drawn up. A copy of the EU declaration of conformity shall be made available to the relevant authorities upon request. 5. Authorised representative The manufacturers' obligations set out in point 4 may be fulfilled by an authorised representative, on their behalf and under their responsibility, provided that they are specified in the mandate. PART 8 Conformity assessment Modules B and C  EU-type examination and conformity to type based on internal production control as per Annex II to Decision No 768/2008/EC When reference is made to this Part, the conformity assessment procedure shall follow Modules B (EU-type examination) and C (Conformity to type based on internal production control) of this Part. Module B EU-type examination 1. EU-type examination is the part of a conformity assessment procedure in which a notified body examines the technical design of the product and verifies and attests that the technical design of the product meets the applicable requirements set out in Parts 1 to 6. 2. EU-type examination shall be carried out by an assessment of the adequacy of the technical design of the product through examination of the technical documentation and supporting evidence referred to in point 3, plus examination of specimens, representative of the production envisaged, of one or more critical parts of the product (combination of production type and design type). 3. The manufacturer shall lodge an application for EU-type examination with a single notified body of his choice. The application shall include: (1) the name and address of the manufacturer and, if the application is lodged by the authorised representative, his name and address as well; (2) a written declaration that the same application has not been lodged with any other notified body; (3) the technical documentation. The technical documentation shall make it possible to assess the product's conformity with the applicable requirements of this Regulation and shall include an adequate analysis and assessment of the risk(s). The technical documentation shall contain, wherever applicable, the elements set out in Article 17 of this Regulation; (4) the specimens representative of the production envisaged. The notified body may request further specimens if needed for carrying out the test programme; (5) the supporting evidence for the adequacy of the technical design solution. This supporting evidence shall mention any documents that have been used, in particular where the relevant harmonised standards and/or technical specifications have not been applied or have not been applied in full;. The supporting evidence shall include, where necessary, the results of tests carried out in accordance with other relevant technical specifications by the appropriate laboratory of the manufacturer or by another testing laboratory on his behalf and under his responsibility. 4. The notified body shall: For the product: (1) examine the technical documentation and supporting evidence to assess the adequacy of the product's technical design. For the specimen(s): (2) verify that the specimen(s) has (have) been manufactured in conformity with the technical documentation, and identify the elements which have been designed in accordance with the applicable provisions of the relevant harmonised standards and/or technical specifications, as well as the elements which have been designed without applying the relevant provisions of those standards; (3) carry out appropriate examinations and tests, or have them carried out, to check whether, where the manufacturer has chosen to apply the solutions in the relevant harmonised standards and/or technical specifications, these have been applied correctly; (4) carry out appropriate examinations and tests, or have them carried out, to check whether, where the solutions in the relevant harmonised standards and/or technical specifications have not been applied, the solutions adopted by the manufacturer meet the corresponding essential requirements of the legislative instrument; (5) agree with the manufacturer on a location where the examinations and tests will be carried out. 5. The notified body shall draw up an evaluation report that records the activities undertaken in accordance with point 4 and their outcomes. Without prejudice to its obligations as provided in point 8, the notified body shall release the content of this report, in full or in part, only with the agreement of the manufacturer. 6. Where the type meets the requirements of this Regulation, the notified body shall issue an EU-type examination certificate to the manufacturer. This certificate shall contain the name and address of the manufacturer, the conclusions of the examination, the relevant aspects of the requirements covered by the examination, the conditions (if any) for its validity, and the data necessary for the identification of the approved type. The certificate may have one or more annexes attached to it. The EU certificate and its annexes shall contain all relevant information to allow the conformity of manufactured products with the examined type to be evaluated and to allow for in service control. Where the type does not satisfy the applicable requirements of this Regulation, the notified body shall refuse to issue an EU-type examination certificate and shall inform the applicant accordingly, giving detailed reasons for its refusal. 7. The notified body shall keep itself apprised of any changes in the generally acknowledged state of the art which indicates that the approved type may no longer comply with the applicable requirements of this Regulation, and shall determine whether such changes require further investigation. If so, the notified body shall inform the manufacturer accordingly. The manufacturer shall inform the notified body that holds the technical documentation relating to the EU-type examination certificate of all modifications to the approved type that may affect the product's conformity with the essential requirements of this Regulation or the conditions for the certificate's validity. Such modifications shall require additional approval and attached to the original EU-type examination certificate. 8. Each notified body shall inform its notifying authority concerning the EU-type examination certificates and/or any additions thereto which it has issued or withdrawn, and shall, periodically or upon request, make available to its notifying authority the list of certificates and/or any additions thereto refused, suspended or otherwise restricted. Each notified body shall inform the other notified bodies concerning the EU-type examination certificates and/or any additions thereto which it has refused, withdrawn, suspended or otherwise restricted, and, upon request, concerning the certificates and/or additions thereto which it has issued. The Commission, the Member States and the other notified bodies may, on request, obtain a copy of the EU-type examination certificates and/or additions thereto. On a reasoned request, the Commission and the Member States may obtain a copy of the technical documentation and the results of the examinations carried out by the notified body. The notified body shall keep a copy of the EU-type examination certificate, its annexes and additions, as well as the technical file including the documentation submitted by the manufacturer for 10 years after the product has been assessed or until the validity of the certificate expires. 9. The manufacturer shall keep a copy of the EU-type examination certificate, its annexes and additions together with the technical documentation at the disposal of the national authorities for 10 years after the product has been placed on the market. 10. The manufacturer's authorised representative may lodge the application referred to in point 3 and fulfil the obligations set out in points 7 and 9, provided that they are specified in the mandate. Module C Conformity to type based on internal production control 1. Conformity to type based on internal production control is the part of a conformity assessment procedure whereby the manufacturer fulfils the obligations laid down in points 2 and 3, and ensures and declares that the products concerned are in conformity with the type described in the EU-type examination certificate and satisfy the applicable requirements of this Regulation. 2. Manufacturing The manufacturer shall take all measures necessary so that the manufacturing process and its monitoring ensure conformity of the manufactured product with the approved type described in the EU-type examination certificate and with the applicable requirements set out in Parts 1 to 6. 3. CE marking and EU declaration of conformity (1) The manufacturer shall affix the CE marking and, when relevant, the UA class identification label in accordance with Articles 15 and 16 of this Regulation to each product that is in conformity with the type described in the EU-type examination certificate and satisfies the applicable requirements set out in Parts 1 to 6. (2) The manufacturer shall draw up a written EU declaration of conformity for each product type and keep it at the disposal of the national authorities for 10 years after the product has been placed on the market. The EU declaration of conformity shall clearly identify the product type for which it has been drawn up. A copy of the EU declaration of conformity shall be made available to the relevant authorities upon request. 4. Authorised representative The manufacturer's obligations set out in point 3 may be fulfilled by their authorised representative, on their behalf and under their responsibility, provided that this is specified in the mandate. PART 9 Conformity assessment Module H  Conformity based on full quality assurance as per Annex II to Decision No 768/2008/EC 1. Conformity based on full quality assurance is the conformity assessment procedure whereby the manufacturer fulfils the obligations set out in points 2 and 5, and ensures and declares on his sole responsibility that the product concerned satisfies the applicable requirements set out in Parts 1 to 6. 2. Manufacturing The manufacturer shall operate an approved quality system for design, manufacture, final inspection and testing of the product concerned as specified in point 3 and shall be subject to surveillance as specified in point 4. 3. Quality system (1) The manufacturer shall lodge an application for the assessment of his quality system with the notified body of their choice, for the product concerned. The application shall include: (a) the name and address of the manufacturer and, if the application is lodged by the authorised representative, their name and address as well; (b) the technical documentation for each type of product intended to be manufactured, containing the elements set out in Part 10 where applicable; (c) the documentation concerning the quality system; (d) a written declaration stating that the same application has not been lodged with any other notified body. (2) The quality system shall ensure compliance of the product with the requirements of this Regulation. All the elements, requirements and provisions adopted by the manufacturer shall be documented in a systematic and orderly manner in the form of written policies, procedures and instructions. This quality system documentation shall permit a consistent interpretation of the quality programmes, plans, manuals and records. The documentation shall, in particular, contain an adequate description of: (a) the quality objectives and the organisational structure, responsibilities and powers of the management with regard to product design and quality; (b) the technical design specifications, including standards, that will be applied and, where the relevant harmonised standards will not be applied in full, the means that will be used to ensure that the requirements of this Regulation are met; (c) the design control and design verification techniques, processes and systematic actions that will be used when designing the products pertaining to the product type covered; (d) the corresponding manufacturing, quality control and quality assurance techniques, processes and systematic actions that will be used; (e) the examinations and tests that will be carried out before, during and after manufacture, and the frequency with which they will be carried out; (f) the quality records, such as inspection reports and test data, calibration data, reports concerning the qualifications or approvals of the personnel concerned, etc.; (g) the means of monitoring the achievement of the required design and product quality and the effective operation of the quality system. (3) The notified body shall assess the quality system to determine whether it satisfies the requirements referred to in point 3(2). It shall presume conformity with those requirements in respect of elements of the quality system that comply with the corresponding specifications of the relevant harmonised standard. In addition to experience in quality management systems, the auditing team shall have at least one member experienced as an assessor in the relevant product field and product technology concerned, and knowledge of the applicable requirements of this Regulation. The audit shall include an assessment visit on the manufacturer's premises. The auditing team shall review the technical documentation referred to in point 3(1)(b) to verify the manufacturer's ability to identify the applicable requirements of this Regulation and to carry out the necessary examinations with a view to ensuring the product's compliance with these requirements. The manufacturer or his authorised representative shall be notified of the decision. The notification shall contain the conclusions of the audit and the reasoned assessment decision. (4) The manufacturer shall undertake to fulfil the obligations arising out of the quality system as approved and to maintain it so that it remains adequate and efficient. The manufacturer shall keep the notified body that has approved the quality system informed of any intended change to the quality system. (5) The notified body shall evaluate any proposed changes and decide whether the modified quality system will continue to satisfy the requirements referred to in point 3(2) or whether a reassessment is necessary. The notified body shall notify the manufacturer of its decision. The notification shall contain the conclusions of the examination and the reasoned assessment decision. 4. Surveillance under the responsibility of the notified body (1) The purpose of surveillance is to make sure that the manufacturer duly fulfils the obligations arising out of the approved quality system. (2) The manufacturer shall, for assessment purposes, allow the notified body access to the design, manufacture, inspection, testing and storage sites, and shall provide it with all necessary information, in particular: (a) the quality system documentation; (b) the quality records as provided for by the design part of the quality system, such as results of analyses, calculations, tests, etc.; (c) the quality records as provided for by the manufacturing part of the quality system, such as inspection reports and test data, calibration data, reports concerning the qualifications of the personnel, etc. (3) The notified body shall carry out periodic audits to make sure that the manufacturer maintains and applies the quality system and shall provide the manufacturer with an audit report. (4) In addition, the notified body may pay unexpected visits to the manufacturer. During such visits, the notified body may, if necessary, carry out UA or UAS tests, or have them carried out, in order to check the proper functioning of the quality system. It shall provide the manufacturer with a visit report and, if tests have been carried out, with a test report. 5. CE marking and EU declaration of conformity (1) The manufacturer shall affix the CE marking and, when relevant, the UAS class identification label in accordance with Articles 15 and 16 of this Regulation and, under the responsibility of the notified body referred to in point 3(1) of this Part, the latter's identification number to each individual product that satisfies the applicable requirements of this Regulation. (2) The manufacturer shall draw up a written EU declaration of conformity for each product type and keep it at the disposal of the national authorities for 10 years after the product has been placed on the market. The EU declaration of conformity shall identify the product type for which it has been drawn up. A copy of the EU declaration of conformity shall be made available to the relevant authorities upon request. 6. The manufacturer shall, for a period ending 10 years after the product has been placed on the market, keep at the disposal of the national authorities: (1) the technical documentation referred to in point 3(1); (2) the documentation concerning the quality system referred to in point 3(1); (3) the change referred to in point 3(5), as approved; (4) the decisions and reports of the notified body referred to in points 3(5), 4(3) and 4(4). 7. Each notified body shall inform its notifying authority of the quality system approvals issued or withdrawn, and shall, periodically or upon request, make available to its notifying authority the list of the quality system approvals it has refused, suspended or otherwise restricted. Each notified body shall inform the other notified bodies of the quality system approvals which it has refused, suspended or withdrawn, and, upon request, of quality system approvals which it has issued. 8. Authorised representative The manufacturer's obligations set out in points 3(1), 3(5), 5 and 6 may be fulfilled by their authorised representative, on their behalf and under their responsibility, provided that this is specified in the mandate. PART 10 Contents of the technical documentation The manufacturer shall establish the technical documentation. The documentation shall make it possible to assess the product's conformity to the applicable requirements. The technical documentation shall, wherever applicable, contain at least the following elements,: 1. a complete description of the product including: (a) photographs or illustrations showing its external features, markings and internal layout; (b) the versions of any software or firmware involved in compliance with the requirements set by this Regulation; (c) user's manual and installation instructions; 2. conceptual design and manufacturing drawings and schemes of components, sub-assemblies, circuits and other relevant similar elements; 3. descriptions and explanations necessary for the understanding of those drawings and schemes and the operation of the product; 4. a list of the harmonised standards applied in full or in part, the references of which have been published in the Official Journal of the European Union, and, where those harmonised standards have not been applied, descriptions of the solutions adopted to meet the essential requirements set out in Article 4, including a list of other relevant technical specifications applied. In the event of partly applied harmonised standards, the technical documentation shall specify the parts which have been applied; 5. copy of the EU declaration of conformity; 6. where the conformity assessment module in Part 8 has been applied, copy of the EU type examination certificate and its annexes as delivered by the notified body involved; 7. results of design calculations made, examinations carried out, and other relevant similar elements; 8. test reports; 9. copies of the documents that the manufacturer has submitted to the notified body if any involved; 10. the supporting evidence for the adequacy of the technical design solution. This supporting evidence shall mention any documents that have been used, in particular where the relevant harmonised standards and/or technical specifications have not been applied in full. The supporting evidence shall include, where necessary, the results of tests carried out by the appropriate laboratory of the manufacturer, or by another testing laboratory on his behalf and under his responsibility; 11. addresses of places of manufacture and storage. PART 11 EU declaration of conformity 1. The product (type, batch and serial number). 2. Name and address of the manufacturer or his authorised representative. 3. This declaration of conformity is issued under the sole responsibility of the manufacturer. 4. Object of the declaration [identification of the product allowing traceability; it may include a colour image of sufficient resolution where necessary for the identification of the products]. 5. The object of the declaration described above is of class ¦ [include for UAS the class number as defined by Parts 1 to 5 of this annex]. 6. The guaranteed sound power level for this UAS equipment is ¦ dB(A) [for non fixed-wing UAS classes 1 to 3 only] 7. The object of the declaration described above is in conformity with the relevant Union harmonisation legislation:  [include the reference to this Regulation and the Annex relevant to the class of the product];  or other Union harmonisation legislation where applicable. 8. References to the relevant harmonised standards used or references to the other technical specifications in relation to which conformity is declared. References must be listed with their identification number and version and, where applicable, date of issue. 9. Where applicable, the notified body ¦ [name, number] ¦ performed ¦ [description of intervention] ¦ and issued the EU-type examination certificate. 10. Where applicable, a description of accessories and components, including software, which allow the unmanned aircraft or unmanned aircraft system to operate as intended and covered by the EU declaration of conformity. 11. Additional information: Signed for and on behalf of: ¦ [place and date of issue]: [name, function] [signature]: PART 12 Simplified EU declaration of conformity The simplified EU declaration of conformity referred to in Article 14(3) shall be provided as follows:  [Name of manufacturer] hereby declares that the UAS [identification of the UAS: type or serial number] is of class ¦ ¦ [include the class number of the product as defined in Parts 1 to 5 of this Annex] and has a guaranteed sound power level of ¦ dB(A) [for non fixed-wing UAS classes 1 to 3 only]  and in compliance with Regulations ¦ [list all the Regulations that the product complies with].  The full EU declaration of conformity is accessible at the following website: [website address] PART 13 Noise test code This Part lays down the methods of measurement of airborne noise that shall be used for the determination of the A-weighted sound power levels of UA classes 1, 2 and 3. It lays down the basic noise emission standard and detailed test code for measuring the sound pressure level on a measurement surface enveloping the source and for calculating the sound power level produced by the source. 1. BASIC NOISE EMISSION STANDARD For the determination of the A-weighted sound power level LWA of UA, the basic noise emission standards EN ISO 3744:2010 will be used subject to the following supplements: 2. INSTALLATION AND MOUNTING CONDITIONS Test area: The UA will be hovering above one reflecting (acoustically hard) plane. The UA shall be located at a sufficient distance from any reflecting wall or ceiling or any reflecting object so that the requirements given in Annex A of EN ISO 3744:2010 are satisfied on the measurement surface. Mounting of the noise source: The UA shall be hovering 0,5 m above the reflecting plane. The configuration of the UA (propellers, accessories, setting) will be the configuration of the UA as placed on the market. Sound measurement surface and microphone array: The UA will be completely enclosed in a hemispherical measurement surface as par § 7.2.3 of EN ISO 3744:2010. The number and position of the microphones is defined by Annex F of EN ISO 3744:2010. The measurement surface shall have its origin at the point O lying in the ground plane directly below the UA. 3. OPERATING CONDITIONS DURING TEST The noise tests shall be carried out with the UA being flown in a stable position, laterally and vertically, 0,5 m above the origin of the measurement hemisphere (point (O) under MTOM, and with the battery of the UA fully charged. If the UA is placed on the market with accessories that can be fitted to it, it will be tested with and without these accessories in all possible UA configurations. 4. CALCULATION OF SURFACE TIME-AVERAGED SOUND PRESSURE LEVEL The A-weighted surface time-averaged sound pressure level shall be determined at least three times for each UA configuration. If at least two of the determined values do not differ by more than 1 dB, further measurements will not be necessary; otherwise the measurements shall be continued until two values differing by no more than 1 dB are obtained. The surface time-averaged sound pressure level to be used for calculating the sound power level of a UA configuration is the arithmetic mean of the two highest values that do not differ by more than 1 dB. 5. INFORMATION TO BE REPORTED The report shall contain the technical data necessary to identify the source under test as well as the noise test code and the acoustical data. The A-weighted sound power level value to be reported is the highest value of the different UA configurations tested rounded to the nearest whole number (less than 0,5 use the lower number; greater than or equal to 0,5 use the higher number). PART 14 Indication of the guaranteed sound power level The indication of the guaranteed sound power level must consist of the single number of the guaranteed sound power in dB, the sign LWA and a pictogram taking the following form: If the indication is reduced according to the size of the equipment the proportions given in the above drawing must be respected. However, the vertical dimension of the indication should, if possible, not be less than 20 mm. PART 15 Maximum sound power level per class of UA (including transition periods) UA class MTOM m in gram Maximum sound power level LWA in dB as from entry into force as from 2 years after entry into force as from 4 years after entry into force C1 250  ¤ m < 900 85 83 81 C2 900  ¤ m < 4 000 Where lg is the base 10 logarithm.